Citation Nr: 1728282	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  10-28 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a back disability with radiculopathy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training from July 24 to November 3, 1978.  He served on active duty from November 1990 to June 1991, with additional service with the Mississippi National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In July 2011, the Veteran testified during a videoconference hearing; a transcript of this hearing has been associated with the record.  In April 2016, the Board informed the Veteran that the Veterans Law Judge (VLJ) who conducted the hearing was unable to participate in the decision, giving the Veteran an opportunity for a hearing before another VLJ.  The Veteran wrote back the same month, indicating he did not wish to have another Board hearing. 

In May 2013 and August 2016, the Board remanded the Veteran's claim for additional development. The appeal has returned for further appellate review.  The appeal has returned for further appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board regrets the additional delay in light of the previous remands, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

An opinion is adequate when it is based upon consideration of the veteran's prior medical history and examinations and also describes the disability, if any, in sufficient detail so that the Board of Veterans' Appeals evaluation of the claimed disability will be a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120 (2007).  The examiner must give a rationale for the opinion, avoiding conclusory statements.  

In a VA examination of the Veteran's back in October, 2016, the examiner noted degenerative arthritis of the spine, intervertebral disc syndrome, and spondylolisthesis.  The examiner noted a 1994 slide diagnosing mild scoliosis, stating "His diagnosed Scoliosis is a congenital condition that also appears to have not been aggravated beyond natural progression."  Missing is any rationale or evidence to support and explain the conclusion that the veteran's current scoliosis was "congenital" and not related to his military service.  

The Board further notes that congenital or developmental defects are not diseases or injuries within the meaning of the applicable legislation.  38 C.F.R. §§ 3.303 (c), 4.9.  Such conditions are part of a life-long defect and are normally static conditions which are incapable of improvement or deterioration.  See VAOGCPREC 67-90 (1990).  VA regulations specifically prohibit service connection for a congenital or developmental defect, unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOGCPREC 82-90 (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury); see also Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).  

However, service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin if the condition was incurred in or aggravated during service.  While a defect is a structural or inherent abnormality or condition that is more or less stationary in nature, a disease is defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown. See VAOPCGPREC 82-90, 56 Fed. Reg. 45,711 (1990).

In view of the foregoing evidence suggesting a possible spinal defect, it is necessary to obtain an opinion addressing the etiology of the Veteran's back disability that properly discusses whether this is a congenital defect subject to superimposed injury or a congenital disease incurred in or aggravated during service. 

Therefore, the Board finds that an addendum opinion from the October 2016 examiner is warranted in order to determine the etiology of the Veteran's scoliosis.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is REMANDED for the following action:

Return the claims file to the examiner who provided the October 2016 addendum opinion (or another appropriate examiner if that examiner is unavailable) for an opinion which addresses the nature and etiology of the Veteran's scoliosis.  The claims file, to include a copy of this Remand, must be made available to the examiner for review prior to the exam.  If the examiner determines that an opinion cannot be provided without an examination, the Veteran should be scheduled for an appropriate examination.  Any indicated evaluations, studies, and tests should be conducted.  Based on the examination, if deemed necessary, and review of the record, the examiner is requested to address the following questions:  

(a) Is the Veteran's scoliosis a developmental defect or a developmental disease?  For VA purposes, a defect differs from a disease in that the former is "more or less stationary in nature" while the latter is "capable of improving or deteriorating."  Quirin v. Shinseki, 22 Vet. App. 390, 394 (2009).  

(b) If the Veteran's scoliosis is a congenital defect, the examiner should render a medical opinion as to whether the evidence shows that it was at least as likely as not (a 50 probability or greater) subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.  

(c) If the Veteran's scoliosis is a congenital disease, the examiner should render a medical opinion as to whether the evidence shows it was aggravated (worsened) by the Veteran's military service.  If there was worsening, was this due to the natural progress of the disease?  

(d) If the Veteran's scoliosis is an acquired disability, the examiner should comment on whether it had its clinical onset in service or is proximately due to or aggravated by a disorder found to be related to service.  

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached.  If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  If the examiner is unable to provide an opinion without resorting to speculation, he or she should state so and explain why a definitive opinion cannot be provided.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action 

must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

